Citation Nr: 1231290	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-18 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to May 13, 2005, for the award of a 70 percent evaluation for posttraumatic stress disorder (PTSD) with major depression.

2. Entitlement to an effective date prior to May 13, 2005, for the award of a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from February 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Clarification of Issues on Appeal

In his September 2007 notice of disagreement (NOD), the Veteran clearly indicated that he desired a 100 percent evaluation to the date of his original claim of service connection, to July 1993.  As the Veteran has been assigned a total evaluation on the basis of TDIU, the Board has construed the Veteran's statement as an NOD with regards to the effective date assigned to the award of TDIU.  However, for reasons discussed below, this issue is not yet before the Board for appellate review.  As such, the issue of entitlement to an earlier effective date for the award of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A September 2004 rating decision awarding a 50 percent evaluation for PTSD was not appealed, and no new and material evidence was received within one year of mailing of the notice of the decision.

2. A May 2005 statement indicates the Veteran's PTSD has worsened in severity and cannot be construed as a notice of disagreement with respect to a September 2004 rating decision; rather, it serves as a new claim for an increased evaluation.

3. The competent and credible evidence of record does not indicate that the Veteran was entitled to a 70 percent evaluation for his PTSD in the year prior to his May 13, 2005, claim.


CONCLUSION OF LAW

The criteria for an effective date prior to May 13, 2005, for the award of a 70 percent evaluation for PTSD with major depression have not been met.  38 U.S.C.A. §§ 1155 , 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400(o) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Appropriate notice was provided through June 2005 and January 2009 notice letters, and the claim was readjudicated in a May 2009 statement of the case. Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant VA examinations, and obtained all known and available records relevant to the issues on appeal, including Social Security Administration disability records.  The appellant has not identified any further records that should be obtained prior to a Board decision.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Effective Date

The Veteran seeks an effective date prior to May 13, 2005, for the award of a 70 percent evaluation for PTSD with major depression.  Essentially, he asserts the currently assigned 70 percent evaluation should be effective July 1993, the date of his original claim for service connection for PTSD.  

Law and Regulations

The effective date provisions for awards of increased disability compensation include a general rule which is that an award based on a claim for increase of compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The corresponding VA regulation expresses this rule as "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).

The law provides an exception to this general rule governing claims "for increase" which exception governs awards "of increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating and (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan v. Gober, 10 Vet. App. 511 (1992).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Factual Background

For the sake of clarity, the Board will review the factual history of the Veteran's claim before addressing the merits.  Service connection for PTSD was awarded in a December 2003 rating decision, which assigned a 30 percent evaluation effective July 6, 1993.  He was subsequently provided a VA examination in January 2004 and, based on this examination, a September 2004 rating decision awarded a 50 percent evaluation effective July 6, 1993.  In effect, the RO determined in the September 2004 rating decision that the Veteran had been continuously prosecuting his claim since July 1993.

On May 13, 2005, VA received VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and an accompanying statement from the Veteran.  The RO accepted this statement as a claim for increased evaluation, and denied an increased evaluation in January 2006.  In March 2006, the Veteran filed a notice of disagreement with the January 2006 rating decision, explicitly claiming either a 100 percent schedular evaluation for PTSD, or a schedular evaluation of 70 percent for PTSD and TDIU.  In a February 2007 rating decision, the RO awarded a 70 percent evaluation for PTSD and TDIU, fully satisfying the Veteran's appeal.  See AB v Brown, 6 Vet. App. 35, 38 (1993).  The Veteran submitted a notice of disagreement with the effective date of the 70 percent evaluation and TDIU in September 2007 and, after the issuance of a statement of the case, timely perfected his appeal.


Analysis

As noted above, the Veteran asserts an effective date of July 1993 is warranted for the currently assigned 70 percent evaluation for PTSD.  Essentially, the Veteran is arguing that he has continuously prosecuted his initial appeal since then.  However, the Board concludes that the September 2004 rating decision is final; therefore, the Veteran has not continuously prosecuted his claim since his initial claim of service connection in July 1993.

In this regard, the Board concurs with the RO's determination that the May 13, 2005, statement constitutes a new claim for an increased evaluation, and not a notice of disagreement.  A notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result.  38 C.F.R. § 20.201 (2011).  While special wording is not required, the notice of disagreement must be in terms which can reasonably be construed as disagreement with a prior determination and a desire for appellate review.  Id.

Even though the Board has liberally read the Veteran's May 2005 statement, it must be concluded that this statement does not constitute a notice of disagreement.  The Veteran did not identify, or even refer to, the September 2004 rating decision.  He did not "express" dissatisfaction with the prior rating decision, nor did he indicate a desire to initiate appellate review.  Rather, he expressed his desire for an increased evaluation, specifically a total evaluation, based in part because his "PTSD is worsening."  See Young v. Shinseki, 22 Vet. App. 461 (2009) (document is not an NOD which does not mention the specific RO decision, does not express disagreement with the rating assigned therein, and does not request any review of the appellant's disability rating.)

Although the Veteran did not file an NOD with the September 2004 rating decision, the Board nonetheless notes that under 38 C.F.R. § 3.156(b), if any new and material evidence is received prior to the expiration of the appeal period (i.e., October 13, 2005), such evidence will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In this regard, the Board has examined the evidence received within a year of the notice of the September 2004 rating to determine whether such evidence would constitute "new and material evidence" under 38 C.F.R. § 3.156(b), so as to warrant consideration of the appeal from July 6, 1993.  The additional evidence received prior to the expiration of the September 2004 rating decision's appeal period consists of a statement from the Veteran's mother, statements from the Veteran indicating that his condition had worsened, and SSA records.  While such records are "new" as they were not previously associated with the record or considered, they are not "material" as they do not demonstrate a disability rating higher than that assigned in the September 2004 rating decision.  In particular, the Veteran's statements bear on a subsequent change in the severity of the service-connected PTSD.  Accordingly, the Board finds the September 2004 rating decision to be final.

Because the Veteran did not file a timely notice of disagreement with respect to the rating decisions prior to the January 2006 decision, those decisions are final and are not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Veteran has not asserted CUE in those decisions.  Under these circumstances, the Board is precluded from assigning an effective date based on the claims considered in the prior rating decisions.  See 38 C.F.R. § 3.400(o).

Under controlling law and regulation, the Board must review the evidence dating one year prior a claim for increase to determine the "earliest date as of which," within the year prior to the claim, an increase in disability was factually ascertainable.  See 38 C.F.R. § 3.400(o)(2).  However, the Board observes there is no evidence dating from May 13, 2004, to May 13, 2005, which demonstrates that an increase in disability was factually ascertainable.  While there were a substantial amount of SSA records associated with the claims file, these records do not address the severity of the Veteran's disability during the period at issue because they predate this period (SSA benefits were awarded in the mid-1990s).  The Veteran's representative asserts a January 2004 VA examination report supports the assignment of a 70 percent evaluation.  See June 2012 Appellant's Brief.  However, this record is dated prior to one year before the May 2005 claim for increase.  

In sum, the date of claim here is May 13, 2005, the date the Veteran's statement seeking an increase was received.  There is no evidence dated within one year prior to the date of claim which demonstrates that an increase in the Veteran's PTSD was factually ascertainable.  As such, the Board finds that the claim for an earlier effective date must be denied.  In reaching this decision the Board considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim the doctrine is not for application.  38 U.S.C.A. § 5107.


ORDER

An effective date prior to May 13, 2005, for the award of a 70 percent evaluation for PTSD is denied.


REMAND

In his September 2007 notice of disagreement (NOD), the Veteran clearly indicated that he desired a 100 percent evaluation to the date of his original claim of service connection, to July 1993.  As the Veteran has been assigned a total evaluation on the basis of TDIU, the Board has construed the Veteran's statement as an NOD with regards to the effective date assigned to the award of TDIU.  The RO did not include this issue in the May 2009 statement of the case  (SOC). The Court has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2011).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issue of entitlement to an effective date earlier than May 13, 2005, for the award of a total disability evaluation based upon individual unemployability.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


